Citation Nr: 9929429	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased evaluation for a low back 
disability, currently rated 20 percent disabling, and a total 
rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1975.  This is an appeal from an October 1995 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
Philadelphia, Pennsylvania, which confirmed and continued a 
20 percent evaluation for the veteran's low back disability 
and which denied entitlement to a total rating based on 
individual unemployability.  In February 1996, the veteran 
testified at a hearing before the regional office hearing 
officer.  In June 1999, he testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting in 
Washington, D.C.  The case is now before the Board for 
appellate consideration.


REMAND

The record reflects that in February 1994, the veteran 
submitted a claim for an increased rating for his service-
connected disabilities.  He was afforded VA psychiatric and 
orthopedic examinations in March 1994.

By rating action dated in September 1994, the evaluation for 
the veteran's low back condition was increased from 
10 percent to 20 percent.  The 30 percent evaluation for 
residuals of a brain concussion with headaches and 10 percent 
evaluation for a cervical spine disability were confirmed and 
continued.

In October 1994, the veteran submitted a claim for a total 
rating based on individual unemployability.  He was afforded 
VA orthopedic examinations in October 1994 and February 1995.

In an April 1995 rating action, the evaluation for the 
veteran's cervical spine disability was increased from 
10 percent to 30 percent.  

In May 1975, the veteran submitted a claim for an increased 
rating for his low back disability and for a total rating 
based on individual unemployability.  As indicated 
previously, in an October 1995 rating action, those claims 
were denied and the veteran appealed from those decisions.

The record further reflects that the veteran was afforded an 
orthopedic examination in October 1996 and psychiatric and 
neurological examinations in 1996, 1997 and 1998.

During the course of the June 1999 hearing on appeal, the 
veteran indicated that his back was painful and he was unable 
to bend.  He stated that he could not get out of bed in the 
morning.  He also related that his neck condition was getting 
worse.  His representative requested that he be afforded 
another VA examination regarding his low back disability.

The veteran further related that he had had on-the-job 
injuries to his back in 1981 and 1992 and had received 
Worker's Compensation for those injuries for periods of time.  
However, he maintained that the worker's compensation had 
been terminated because a determination had been made that 
the original injury had been sustained in service.  The Board 
notes that copies of the Worker's Compensation proceedings 
are not included in the claims file.  The record further 
reflects that when the veteran was last afforded a VA 
psychiatric examination in March 1998, a diagnosis was made 
of organic brain syndrome and a global assessment of 
functioning (GAF) of 45 was assigned reflecting severe social 
and occupational impairment on account of brain damage due to 
a concussion sustained while serving on active duty.

On the basis of the present record, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The regional office should contact 
the State Bureau of Worker's Compensation 
and request that that agency provide 
copies of records or proceedings leading 
to the award of Worker's Compensation 
benefits to the veteran for on-the-job 
injuries to his back in 1981 and 1992.  
Any such records obtained should be 
associated with the claims file.

2.  A field examination should be 
conducted for the purpose of developing 
collateral information regarding the 
veteran's daily activities, behavior, 
social integration and any efforts at 
obtaining employment.

3.  The veteran should then be afforded 
special orthopedic, neurologic and 
psychiatric examinations in order to 
determine the current nature and severity 
of his low back disability, cervical 
spine disability, and brain concussion 
residuals.  The examiners should identify 
the limitation of activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided by the orthopedic examiner 
regarding whether pain associated with 
the service-connected low back disability 
or cervical spine disability 
significantly limits functional ability 
during flareups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The orthopedic 
examiner should also indicate whether the 
affected joints exhibit weakened 
movement, excess fatigability or 
incoordination.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims file should 
be made available to the examiners for 
review prior to conducting the 
examinations.

4.  The regional office should then 
review the veteran's claims.  If the 
determination regarding either of the 
issues on appeal is adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case, pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



